Citation Nr: 1808206	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  10-42 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for osteoporosis of the lumbar spine prior to May 18, 2017.

2.  Entitlement to an evaluation in excess of 20 percent for osteoporosis of the lumbar spine on or after May 18, 2017.

3.  Entitlement to an evaluation in excess of 10 percent for osteopenia of the right hip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

K.W. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to May 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In July 2012, the Veteran testified at a travel board hearing before a Veterans Law Judge who is no longer employed at the Board.  In an October 2016 letter, VA informed the Veteran that the prior Veterans Law Judge was no longer at the Board and requested that she respond within thirty days of the letter if she desired another hearing.  To date, the Veteran has not responded to the letter.  A transcript of the July 2012 hearing is of record.  

The Board remanded the case for further development in October 2013 and April 2017.  The case has since been returned to the Board for appellate review.

During the pendency of the appeal, in an October 2017 rating decision, the Agency of Original Jurisdiction (AOJ) increased the evaluation assigned for the Veteran's osteoporosis of the lumbar spine to 20 percent, effective from May 18, 2017.  Nevertheless, a claimant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and a claim remains in controversy where less than the maximum benefit available is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, the issue remains in appellate status. 

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following the most recent remand, the Veteran was afforded VA examinations in connection with her claims in May 2017.  However, on review, the VA examination reports do not include all of the necessary joint testing required under Correia v. McDonald, 28 Vet. App. 158 (2016).  In particular, they do not provide the range of motion for testing on passive motion.  Therefore, another VA examination is required to ensure compliance with the prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her lumbar spine and right hip. After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding VA medical records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of her service-connected osteoporosis of the lumbar spine.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for evaluating the Veteran's disability under the rating criteria.  In particular, the examiner should provide the range of motion of the thoracolumbar spine in degrees on active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should provide an explanation for that determination in the report.  See May 2017 VA examination report (notes consideration of Correia, but does not provide all measurements for necessary joint testing).

The examiner should also indicate whether there is any form of ankylosis.  He or she should also state the total duration of any incapacitating episodes over the past 12 months and identify any neurological manifestations of the disability.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of her service-connected osteoporosis of the right hip.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for evaluating the Veteran's disability under the rating criteria.  In particular, the examiner should provide the range of motion of the right and left hips in degrees on active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should provide an explanation for that determination in the report.  See May 2017 VA examination report (notes consideration of Correia, but does not provide all measurements for necessary joint testing).

The examiner should also state whether the Veteran has any form of ankylosis; malunion of the right femur with marked knee or hip disability; a fracture of the surgical neck of the femur with false joint; a fracture of the shaft or anatomical neck of the femur with nonunion, without loose motion, and with weightbearing preserved with aid of brace; or a fracture of the shaft or anatomical neck of the femur with nonunion with loose motion (spiral or oblique fracture).  The examiner should further state whether the Veteran has a flail hip joint.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the above action and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be readjudicated by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and her representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




